DETAILED ACTION
Priority
This action is in response to the U.S. filing dated 26 March 2019 which claims a foreign priority date, under 35 U.S.C 119(a)-(d), of 29 March 2018.  Claims 1-15 are pending and have been considered below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2019 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 is objected to because of the following informalities: claim 11 recites “an emotional state of the user at caused by using the device,” examiner suggests “an emotional state of the user [[at]] caused by using the device.”  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 and 14 are directed to the abstract idea of gathering user feedback and presenting the results, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Claims 1 and 14 recite, in part, “obtaining user-specific information of a first user related to a user experience of the device used by the first user … upon request of a second user, outputting device-specific information based on the user-specific information.”  These steps describe the concept of gathering user feedback and presenting the results which, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim precludes the step from practically being performed in the mind.  For example, but for the “by the device” language, “obtaining and upon request” in the context of these claims encompasses the user manually judging their 
This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements – using a device to perform the steps and storing information in memory.  The processor and memory in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, these claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite the additional limitations of “device,” “non-volatile memory,” and “outputting … from the non-volatile memory.” Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities (e.g. see references cited) amount to no more than implementing the abstract idea with a computerized system.  There is no indication that the combination of elements improves the functioning of a 
Further, the additional elements found in dependent claims 3, 5, 6, 9, 10 and 12, considered both individually and as an ordered combination along their dependency trees with their respective independent claims, also do not appear to be drawn to a practical application or amount to significantly more than the abstract idea.  Therefore, dependent claims 3, 5, 6, 9, 10 and 12 are similarly rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bosenick et al. (US 2010/0161506 A1).

claim 1, Bosenick discloses a method comprising:
obtaining, by the device, user-specific information of a first user related to a user experience of the device used by the first user [(e.g. see Bosenick paragraphs 0041-0043, 0063 and Fig. 5) ”In a step 308, a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device … A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device … In a step 310, feedback from the user in response to the query of step 308 is collected and logged … FIG. 5 illustrates an exemplary query displayed on a cell phone screen to sample the user's experience at a particular point in time. The query includes a question 502, followed by a number of potential responses 504 from which the user may select one”].
storing the user-specific information in a non-volatile memory of the device [(e.g. see Bosenick paragraphs 0029, 0039, 0045) ”The mobile device 200 may include a processor 202 which executes instructions of an application program to perform a method as described herein. The mobile device 200 may also include a memory 204 ].
upon request of a second user, outputting device-specific information based on the stored user-specific information from the non-volatile memory of the device [(e.g. see Bosenick paragraph 0061 and Fig. 1) ”In a step 418, the logged data and the logged feedback may be analyzed, and an analysis result may be output. The analysis result may be output to a file, a printout, a computer screen, over a network to another computing device, or in another way as known in the art. The logged data and feedback may also be exported to various data files and reports. Prior to export, the data may be sorted and organized in various manners, such as by the mobile device from which the data originated, the time period during which the data was collected, etc. A software program, which may be included in the reporting/analysis application 132, may be used by a researcher to centrally query a database including the logged data and feedback in order to statistically determine a behavior of a user of a mobile device”].

claim 2, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein obtaining the user-specific information comprises receiving user-specified feedback information from the user via a graphical user interface of the device [(e.g. see Bosenick paragraphs 0041-0043, 0063 and Fig. 5) ”In a step 308, a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device … A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device … In a step 310, feedback from the user in response to the query of step 308 is collected and logged … FIG. 5 illustrates an exemplary query displayed on a cell phone screen to sample the user's experience at a particular point in time. The query includes a question 502, followed by a number of potential responses 504 from which the user may select one”].

As for dependent claim 4, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein obtaining the user-specific information comprises provided exclusively user-specific feedback information of an authenticated first user of the device, wherein the method comprises identifying the first user and determining whether the first user is authenticated [(e.g. see Bosenick paragraphs 0021, 0049) ”Depending on the specific study in which a user of the mobile device is invited to participate, the user may be sent a link to a different instance of the application … the user of the mobile device read the message and either explicitly accepted the invitation to participate in the study and install the application program, or explicitly declined the invitation”].

As for dependent claim 5, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein obtaining the user-specific information comprises identifying a user providing user-specific feedback information and storing the user-specific feedback information with a corresponding user’s identity [(e.g. see Bosenick paragraph 0025) ”data storage 124 may include a unique identifier identifying the specific mobile device from which the respective stored data is received”].

As for dependent claim 6, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein obtaining the user-specific information comprises receiving information indicative of the first user’s subjective user experience with the device [(e.g. see Bosenick paragraph 0042) ”A questionnaire engine included with the application program may present the user with a simple questionnaire from time to time. For example, the questionnaire may query the user regarding the user's experience with some feature or software on the mobile device”].

As for dependent claim 7, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
further comprising requesting the user-specific information from the first user in at least one operation mode of the device [(e.g. see Bosenick paragraphs 0011, 0041) ”The method performed by the exemplary mobile device includes collecting and logging data pertaining to the mobile device, querying the user in response to a trigger event of the mobile device to which the logged data pertains, and collecting and logging feedback from the user, via user interaction with the mobile device, in response to the query … a user of the mobile device is queried. In some embodiments, the query may be triggered by a particular pre-defined user interaction with the mobile device. The user may be queried regarding the user's interaction with the mobile device to which the logged data ].

As for dependent claim 8, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein storing the user-specific information comprises securely storing the user-specific information in the memory, wherein the memory is tamper protected [(e.g. see Bosenick paragraph 0039) ”The information gathered by the application program may be written into a log file in the memory of the mobile device. The log file may be … an encrypted file”].

As for dependent claim 9, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
further comprising storing the user-specific information on a remote cloud server [(e.g. see Bosenick paragraph 0025 and Fig. 1 numerals 122, 124) ”The central storage server 122 may include raw data storage 124 which stores the data received from the mobile devices 110, 112, 114, 116, 118, and 120”].

As for dependent claim 10, Bosenick discloses the method as described in claim 1 and Bosenick further discloses:
wherein the device-specific information is based on aggregated user-specific information from a plurality of user stored in the non-volatile memory [(e.g. see Bosenick paragraphs 0025, 0059, 0061 and Fig. 1 numerals 110-120, 124) ”The central storage server 122 may include raw data storage 124 which stores the data received from the mobile devices 110, 112, 114, 116, 118, and 120 … the server may retrieve logged feedback in response to the query of step 412 from the mobile device. The logged feedback may be retrieved over a wireless network, a wired network, or via a connection between the mobile device and a personal computer. The retrieval of the feedback may be instigated by the mobile device or by the server … the logged data and the logged feedback may be analyzed, and an analysis result may be output”].

claim 14, Bosenick discloses a device.  Claim 14 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1), as applied to claim 1 above, in view of Bawri et al. (US 2016/0335697 A1).

claim 3, Bosenick teaches the method as described in claim 1, but does not specifically teach wherein obtaining the user-specific information comprises receiving, at the device, the user-specific information related to a second device having the same or at least similar feature characteristics.  However, in the same field of invention, Bawri teaches:
wherein obtaining the user-specific information comprises receiving, at the device, the user-specific information related to a second device having the same or at least similar feature characteristics [(e.g. see Bawri paragraphs 0041, 0093, 0096, 0097) ”the disclosure may be implemented on any computational devices such as … mobile phones … show that the iPhone 5 itself is the highest selling product as compared to the iPhone 4 or the iPhone 6, and thus give the iPhone 5 a higher ranking … by keeping track of the number of user ratings that each product has received from the user itself. A product higher rated by the user itself is given with higher ranking … keeping the track record of interests of user by means of cookies”].  Examiner notes that the user has previously rated other phones from their phone.
Therefore, considering the teachings of Bosenick and Bawri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein obtaining the user-specific information comprises receiving, at the device, the user-specific information related to a second device having the same or at least similar feature characteristics, as taught by Bawri, to the teachings .

Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1), as applied to claim 1 above, in view of Sun et al. (US 2019/0244427 A1).

As for dependent claim 11, Bosenick teaches the method as described in claim 10, but does not specifically teach wherein the device-specific information is based on sensor data of the device, the sensor data determined by at least one sensor of the device and related to an emotional state of the user caused by using the device.  However, in the same field of invention, Sun teaches:
wherein the device-specific information is based one sensor data of the device, the sensor data determined by at least on sensor of the device and related to an emotional state of the user caused by using the device [(e.g. see Sun paragraph 0046) ”a physiological emotions monitoring module 350 that when run by a processor device, configures the system to obtain and process sensor data 116 from sensors monitoring devices used for detecting emotions or physiological behavior of the user while performing the task in any reality environment, i.e., real, augmented and/or virtual, and analyze and evaluate a user's emotions and for generating the corresponding user emotion data 116. The emotion data 116 may indicate a sad/bad mood or a ].
Therefore, considering the teachings of Bosenick and Sun, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add wherein the device-specific information is based one sensor data of the device, the sensor data determined by at least on sensor of the device and related to an emotional state of the user caused by using the device, as taught by Sun, to the teachings of Bosenick because it helps users to maximize their productivity and achieve better satisfaction, happiness and health (e.g. see Sun paragraph 0088).

As for dependent claim 12, Bosenick teaches the method as described in claim 1, but does not specifically teach wherein the device-specific information comprises a probability of a future functionality of the device.  However, Sun teaches:
wherein the device-specific information comprises a probability of a future functionality of the device [(e.g. see Sun paragraphs 0027, 0087) ”a statistical measure may be used for determining at what efficiency/emotion would require a suggested reality change … Recommend AR In-Future_For_This Context … Recommend VR In-Future_For_This Context … any corresponding determined task efficiency improvements for future use in recommending ].
The motivation to combine is the same as that used for claim 11.

As for dependent claim 15, Bosenick teaches the device as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 11.  Therefore, it is rejected with the same rational as claim 11.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bosenick et al. (US 2010/0161506 A1), as applied to claim 1 above, in view of De Sousa (US 2014/0038556 A1).

As for dependent claim 13, Bosenick teaches the method as described in claim 1, but does not specifically teach further comprising storing device owner information indicating a legal user of the device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information.  However, in the same field of invention, De Sousa teaches:
further comprising storing device owner information indicating a legal user of the device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information [(e.g. see De Sousa paragraphs 0022, 0027, 0028) ”If the phone already has an owner, it is shown in the phone settings alongside an option to change it … It must be possible to sever an ].
Therefore, considering the teachings of Bosenick and De Sousa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add further comprising storing device owner information indicating a legal user of the device in the non-volatile memory, wherein only the legal user according to the device owner information is permitted to amend the device owner information, as taught by De Sousa, to the teachings of Bosenick because it allows the user to legally resale their computing device (e.g. see De Sousa paragraph 0028).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2016/0110279 A1 issued to Worthington on 21 April 2016.  The subject matter disclosed therein is pertinent to that of claims 1-15 (e.g. tracking a user’s experience regarding latency and device performance).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174